Citation Nr: 0207993	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  99-20 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a compensable rating for residuals of a 
fracture of the left radial head (left elbow condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1970 to 
October 1980 and from March 1981 to December 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1999 RO decision which granted service connection 
and a noncompensable rating for residuals of a fracture of 
the left radial head (left elbow condition).  The veteran 
appealed for a higher rating.  The Board remanded the case to 
the RO for additional development in November 2000.

The Board notes that the veteran's appeal included the issue 
of entitlement to a compensable rating for hand-arm vibration 
syndrome, and history of a fracture of the left hand hamate 
bone.  However, subsequent to the Board's remand, the RO 
granted a 10 percent rating for this condition for each hand, 
and the veteran's representative has indicated that such 
issue is now resolved and therefore no longer before the 
Board.


FINDING OF FACT

Service-connected residuals of a fracture of the left radial 
head are manifest by limitation of flexion of the elbow to 
135 degrees and limitation of extension of the elbow to -15 
degrees, as well as degenerative joint disease (arthritis).


CONCLUSION OF LAW

The criteria for a 10 percent rating for a left elbow 
condition have been met.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5206, 5207 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Air Force from 
September 1970 to October 1980 and from March 1981 to 
December 1998.  His service medical records indicate that he 
was seen in August 1989 with a complaint of left elbow pain 
after falling down some stairs.  He received treatment 
(including casting and physical therapy) for a fracture of 
the left radial head, and later returned to full duty.  At 
the time of his separation examination in October 1998, he 
was noted to have a 5 degree limitation of motion of his left 
elbow.  No other functional impairment was noted.  

In February 1999, the veteran filed his claim for service 
connection for a left elbow condition.

In April 1999, the veteran was given a VA joints examination.  
It was noted he was left-handed.  He was found to have a 
residual loss of motion in his left elbow that was 5-10 
degrees short of full extension.  He was 5/5 motor for 
biceps, triceps, pronator and supinator actions in the left 
upper extremity including his wrist and grip.  There was no 
crepitus or tenderness to palpation at the radial head of the 
elbow.  It was noted that previous left elbow X-rays showed 
degenerative changes.

At a VA general medical examination given in April 1999, the 
veteran indicated that he had some mild loss of range of 
motion in his left elbow, but denied any residual pain.  

In May 1999, the RO issued a decision granting the veteran's 
claim for service connection for left (dominant) radial head 
fracture residuals with limitation of motion, and assigned a 
noncompensable rating effective January 1, 1999.  

In June 2001, the veteran was given another VA joints 
examination.  He indicated that he suffered a fracture of the 
head of his left radius during a fall in 1989, and wore a 
cast for 6 weeks afterwards.  He reported that he had been 
unable to fully straighten his left elbow following the 
fracture.  He indicated that he had not lost any time from 
work as a result of his left elbow fracture residuals.  He 
stated that his elbow was not painful at rest, but produced a 
sudden sharp pain if he tried to straighten his arm out 
quickly.  Objective examination revealed no tenderness to 
palpation of the left elbow.  He was able to flex the elbow 
to 135 degrees and extend to -15 degrees.  Pronation and 
supination of the forearm was 80 degrees and bilaterally 
symmetrical.  The examiner's diagnosis was status post 
fracture of the left radial head with secondary degenerative 
joint disease of the elbow.  The examiner indicated that X-
rays of the left elbow showed degenerative changes.  

Analysis

The veteran seeks a compensable rating for his service-
connected left elbow condition.  The file shows that through 
correspondence, the rating decision, the statement of the 
case, and the supplemental statement of the case, the veteran 
has been notified of the evidence necessary to substantiate 
his claim.  Relevant medical records have been obtained and 
VA examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Limitation of flexion of the major or minor forearm is rated 
0 percent when flexion is limited to 110 degrees, and it is 
rated 10 percent when flexion is limited to 100 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5206.  Limitation of 
extension of the major or minor forearm is rated 0 percent 
when it is limited to 45 degrees, and it is rated 10 percent 
rating when it is limited to 60 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).

The recent VA examinations and treatment records confirm 
arthritis of the left elbow (major upper extremity) by X-ray 
study.  There is minimal limitation of motion of the left 
elbow.  If the left elbow disability were rated strictly 
under the limitation-of-motion codes, it would be rated 0 
percent.  However, the presence of arthritis with at least 
some limitation of motion supports a 10 percent rating under 
the arthritis codes.  There is no indication that pain on 
motion of the left elbow results in such limitation of motion 
that a rating higher than 10 percent would be justified under 
limitation-of-motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
Deluca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective in January 1999.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, the evidence shows 
that since the effective date of service connection there 
have been no identifiable periods of time during which the 
veteran's left elbow condition has warranted a rating greater 
or less than 10 percent.

In sum, the Board concludes that the veteran's service-
connected residuals of a fracture of the left radial head 
(left elbow condition) are 10 percent disabling.  A 
continuous 10 percent rating is granted for this condition 
since the effective date of service connection.  The benefit-
of-the-doubt rule, 38 U.S.C.A. § 5107(b), has been applied in 
reaching this decision.  




ORDER

A higher rating of 10 percent for residuals of a fracture of 
the left radial head (left elbow condition), continuously 
since the effective date of service connection for such 
condition, is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

